77


‘5
:
                      OFFICE   OF   THE   ATTORNEY     GENERAL     OF TEXAS

                                             AUSTIN

*LuLD0. MANN     -i
.Trolm ool”LL

        Eonorablo T. Y. Trimblo
        Pirrt A88irntanl
        State Synrintanadn~t ot Publio               Xnrtruotion
        Auntia, Taxa@
        Daar sir1




                   w4 lr4 In raoript 0
        amlo      a lettar from Yr; B
        of Sleotn   F'ublioSohool4,
                        'our BaiIr4or Ed




                                                        or the taxas. Now,

                                                       lot reeponsibls to
                                                      itd0~18ror th8 ruli




                of  thal,    tax48 In tho avant the       Boerd of E&144-
                tlon   oould   800 ml1 the prepartt        for   WI   amouut
                mrri4i4nt      to pay 411,t4x4r?w
                  Wa am  umbla t4 fiad ay prcmlelon in t&a 24~
        whioh authoi?lxara delinqusntt4xpaysr to pay to-248 aasemed
                                                                   -58


ifoaomblo T. Y. Trlmble, Page S



Igalxmt ,hlr property by praaentbg to ths tulng authority
a doed to th4 proparty in liau of the taxe8. Is*iluther
oall your attention to the provlsl.onsof Artlol4 7388a, of
Varnoa'8 Amotat4b Clril Statutee, whioh provides a8 follow41

          Wiat sll raler o? raPl estate made ior tha
     ooll4otloa o? delinquent tax.8 duo thereon 4h4ll
     b4 mado only aftrrthe foreolosure of tax lima
     saourlng sam4 ha8 baen had In a oourt of aompo-
     tent jurlsdlotion In aooordanoo with axlrting
     law8 gorernlngthr foreOl08ur4 or tax llen8 in
     64linqu4nttu   ruits. AOts 19159, 4lat Leg., p.
     lOS, ah. 4S, ( 1."

          lbe prooedure for bringing of tu rult8 agatnat
Qrllnquent taxpaywe and tbs apportlomwnt aZ the proamedr
irom 8uoh kiLsImtw44n the rariou8 tstxlngunite having lien8
a&net   the 4eme proprrty la outlined In krtiols 734Sb, of
Vernon'8 Annotated Civil Statutes. W4 beliers that 8uoh
prooedura Is the on4 that should be followed:
          Truatlng that th4 above fully amm4r4     your inquiry,
we ax-4
                                      Yours verp truly
                                  ATTORNEY GXNXRAL OF TEXAS




    FIRST ASSISTANT               w
    ATTORNE GEN&'R&